Order, Supreme Court, Hew York County, entered on March 16, 1972, denying plaintiff’s motion for summary judgment for the sum of $16,000, unanimously modified, on the law, to grant summary judgment in the sum of $12,750, that portion of the plaintiff’s claim severed, and the order otherwise affirmed. Appellant shall recover of respondent $50 costs and disbursements of this appeal. *871The clerk is directed to enter judgment in favor of plaintiff in the sum of $12,750, with costs, and to sever that portion of plaintiff’s claim. Plaintiff loaned $16,000 in installments, all prior to September 1, 1963, to Major Film Distributing Corp., none of which was repaid, and plaintiff obtained a judgment in that amount against the debtor corporation in 1968. The defendant, prior to September 1, 1963, advanced $38,500 to that corporation of which he was an officer and director, and during that period received repayment of $12,750. The date of September 1, 1963 is significant in that the cause of action is pursuant to section 15 of the old Stock Corporation Law, and section 103 of the Business Corporation Law makes that date the cut-off for the application of old section 15. The defendant transferred corporation funds to himself in derogation thereof, and the preference which defendant thus gave to himself was void to the extent indicated. Settle order on notice. Concur — MeGivern, J. P., Markewich, Kupferman, McNally and Eager, JJ.